1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9
                         NORTHERN DISTRICT OF CALIFORNIA
10
11     THOMAS MULLAHY,                               Case No: 4:19-cv-03766-HSG
12
                  Plaintiff,                         ORDER ON PLAINTIFF’S
13                                                   MOTION TO APPEAR BY
                                                     TELEPHONE AT CASE
14         vs.                                       MANAGEMENT CONFERENCE
                                                     (as modified)
15     AETNA LIFE INSURANCE                          [Motion filed concurrently]
16     COMPANY; and, TRINET GROUP,
       INC. LONG TERM DISABILITY                     Date:     October 1, 2019
17
       PLAN,                                         Time:     2:00 p.m.
18                                                   Place:    Courtroom 2
19                Defendants.
                                                     Date Action Filed:     June 27, 2019
20
21                                          ORDER
22
23         Having received the Motion of Plaintiff Thomas Mullahy (“Plaintiff”) to
24
     permit Plaintiff’s counsel to attend the October 1, 2019 Initial Case Management
25
26   Conference by telephone, and for good cause shown, the Court hereby GRANTS
27   Plaintiff’s request and orders that Plaintiff, through his counsel of record, shall
28
     appear by telephone at the October 1, 2019 Initial Case Management Conference,
                                               -1-
                  ORDER GRANTING PLAINTIFF’S MOTION TO APPEAR BY TELEPHONE
                             AT CASE MANAGEMENT CONFERENCE
1    at 2:00 p.m. Counsel shall contact CourtCall at (866) 582-6878 to make
2
     arrangements for the telephonic appearance.
3
4
5
6
           IT IS SO ORDERED.
7
8
     Dated: September 25, 2019
9
10                                  ______________________________________
11                                  HONORABLE HAYWOOD S. GILLIAM, JR.
                                    United States District Court Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -2-
                 ORDER GRANTING PLAINTIFF’S MOTION TO APPEAR BY TELEPHONE
                            AT CASE MANAGEMENT CONFERENCE
